Name: Council Decision 2011/119/CFSP of 21Ã February 2011 extending the mandate of the European Union Special Representative in Kosovo
 Type: Decision
 Subject Matter: civil law;  international security;  EU institutions and European civil service;  Europe;  European construction;  international affairs
 Date Published: 2011-02-22

 22.2.2011 EN Official Journal of the European Union L 47/18 COUNCIL DECISION 2011/119/CFSP of 21 February 2011 extending the mandate of the European Union Special Representative in Kosovo (1) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (2) and Joint Action 2008/123/CFSP (3) appointing Mr Pieter FEITH European Union Special Representative (EUSR) in Kosovo. (2) On 11 August 2010, the Council adopted Decision 2010/446/CFSP (4) extending the mandate of the EUSR until 28 February 2011. (3) The mandate of the EUSR should be extended until 30 April 2011. (4) The EUSR will implement his mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/446/CFSP is hereby amended as follows: (1) Article 1 is replaced by the following: Article 1 European Union Special Representative The mandate of Mr Pieter FEITH as the EUSR in Kosovo is hereby extended until 30 April 2011.. (2) Article 5(1) is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 September 2010 to 30 April 2011 shall be EUR 1 230 000.. (3) Article 6 is replaced by the following: Article 6 Constitution and composition of the team 1. A dedicated staff shall be assigned to assist the EUSR to implement his mandate and to contribute to the coherence, visibility and effectiveness of Union action in Kosovo overall. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States, institutions of the Union and the European External Action Service (EEAS) may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the Union institutions or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the Union institution or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 February 2011. For the Council The President C. ASHTON (1) Under United Nations Security Council Resolution 1244 (1999). (2) OJ L 42, 16.2.2008, p. 92. (3) OJ L 42, 16.2.2008, p. 88. (4) OJ L 211, 12.8.2010, p. 36.